DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2022 has been entered.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 7, 10-14 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. (US 2015/0372031 A1).
Regarding claim 1, Yoon discloses in Figs. 1, 2, 12C and related text a photoelectric converting device comprising: 
a semiconductor layer 3 with a front surface 3a and a back surface 3b (¶ [0051]), the semiconductor layer including a first area UP and a second area 20 (¶¶ [0052]-[0053]), the first area including a photoelectric conversion portion PD (41/43) and the second area being in a different position from the first area (¶ [0054]);
a wire structure 17/19 including an insulating film 17, the wire structure being disposed on the front surface of the semiconductor layer (¶ [0056]); 
a first insulator portion 11 disposed in a first trench 55 provided in the semiconductor layer (¶ [0057]); and 
a second insulator portion 7 that is disposed between the first insulator portion and the insulating film in a second trench 51 provided in the semiconductor layer, and that has an end contacted to an end of the first insulator portion (¶ [0057]), 
wherein the first insulator portion and the second insulator portion are arranged in the second area, and 
wherein the first trench contains a portion of the first insulator portion, and the portion of the first insulator portion contained in the first trench has a first maximum width W2 larger than a second maximum width W1 of the second insulator portion disposed in the second trench (¶ [0077]).
Regarding claim 3, Yoon discloses the first insulator portion has a first connecting portion connected to the second insulator portion, and 
wherein the first connecting portion of the first insulator portion has a width smaller than a width of a second connecting portion of the second insulator portion, the second connecting portion of the second insulator portion being connected to the first connecting portion of the first insulator portion (Fig. 12C; note: it is respectfully submitted that “a first connecting portion” and “a second connecting portion” may be arbitrarily chosen such that a width of the first connecting portion is smaller than a width of the second connecting portion, inasmuch as “connected” is a broad term of structural relationship and the claim does not define the dimensions of either the first connecting portion of the first insulator portion or the second connecting portion of the second insulator portion).
Regarding claim 4, Yoon discloses in a top perspective view in a direction perpendicular to the front surface of the semiconductor layer, the second insulator portion is located in the first insulator portion (Fig. 2; ¶ [0053]).
Regarding claim 7, Yoon discloses the first insulator portion is a wafer alignment mark.
The limitation “the first insulator portion is a wafer alignment mark” has not been given patentable weight because it is considered to be intended use and/or functional language.  This type of description does not affect the structure of the final device.  It is respectfully noted that intended use and/or other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Note that Applicant has burden of proof in such cases, as the above case law makes clear. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 10, Yoon discloses in Fig. 23 and related text an apparatus comprising: 
the photoelectric converting device 100 according to claim 1; and 
at least one of: an optical system configured to form an image on the photoelectric converting device; a controller configured to control the photoelectric converting device; a processor 230 configured to process a signal outputted from the photoelectric converting device; a display device 410 configured to display information obtained in the photoelectric converting device; a storage device 300 configured to store information obtained in the photoelectric converting device; and a machine configured to operate on the basis of information obtained in the photoelectric converting device (¶¶ [0101]-[0102]).
Regarding claim 11, Yoon discloses in Figs. 1, 2, 12C and related text a photoelectric converting device comprising: 
a semiconductor layer 3 with a front surface 3a and a back surface 3b (¶ [0051]), the semiconductor layer including a first area UP and a second area 20 (¶¶ [0052]-[0053]), the first area including a photoelectric conversion portion PD (41/43) and the second area being in a different position from the first area (¶ [0054]);
a wire structure 17/19 including an insulating film 17, the wire structure being disposed on the front surface of the semiconductor layer (¶ [0056]); 
a first insulator portion 11 disposed in a first trench 55 provided in the semiconductor layer (¶ [0057]); and 
a second insulator portion 7 disposed between the first insulator portion and the insulating film in a second trench 51 provided in the semiconductor layer (¶ [0057]), 
wherein the first insulator portion and the second insulator portion are arranged in the second area, 
wherein the first trench contains a portion of the first insulator portion, and the portion of the first insulator portion contained in the first trench has a first maximum width W2 larger than a second maximum width W1 of the second insulator portion disposed in the second trench (¶ [0077]),
wherein the first insulator portion has a first connecting portion connected to the second insulator portion, and 
wherein the first connecting portion of the first insulator portion has a width smaller than a width of a second connecting portion of the second insulator portion, the second connecting portion of the second insulator portion being connected to the first connecting portion of the first insulator portion (note: it is respectfully submitted that “a first connecting portion” and “a second connecting portion” may be arbitrarily chosen such that a width of the first connecting portion is smaller than a width of the second connecting portion, inasmuch as “connected” is a broad term of structural relationship and the claim does not define the dimensions of either the first connecting portion of the first insulator portion or the second connecting portion of the second insulator portion).
Regarding claim 12, Yoon discloses in Fig. 23 and related text an apparatus comprising: 
the photoelectric converting device 100 according to claim 11; and 
at least one of: an optical system configured to form an image on the photoelectric converting device; a controller configured to control the photoelectric converting device; a processor 230 configured to process a signal outputted from the photoelectric converting device; a display device 410 configured to display information obtained in the photoelectric converting device; a storage device 300 configured to store information obtained in the photoelectric converting device; and a machine configured to operate on the basis of information obtained in the photoelectric converting device (¶¶ [0101]-[0102]).
Regarding claims 13 and 14, Yoon discloses the first trench and the second trench are formed in different steps (Figs. 5 and 10; ¶¶ [0062] and [0067]).
Regarding claims 21 and 23, Yoon discloses another set of the first insulator portion and the second insulator portion (Fig. 12C; ¶¶ [0044] and [0046]).
Regarding claims 22 and 24, Yoon discloses the first insulator portion has a rectangular shape on the back surface having a long side and a short side (Fig. 2; ¶ [0053]; note: the mesh 51,55 depicted in Fig. 2 comprises a plurality of rectangularly shaped portions each having a long side and a short side).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2015/0372031 A1).
Regarding claim 5, Yoon discloses, in the embodiment of Fig. 12C, substantially the entire claimed invention, as applied to claim 1 above.
Yoon does not disclose, in the embodiment of Fig. 12C, the first insulator portion increases in width toward the back surface side from the front surface side.
Yoon teaches in the embodiment of Fig. 12D and related text the first insulator portion 11 increases in width toward the back surface side 3b from the front surface side 3a (¶ [0078]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the first insulator portion to increase in width toward the back surface side from the front surface side, as taught by Yoon in the embodiment of Fig. 12D, in order to improve a gap-fill characteristic of the first insulator portion, thereby increasing a reliability of the photoelectric converting device (Yoon: ¶¶ [0072] and [0107]-[0108]).
Regarding claims 15 and 16, Yoon discloses, in the embodiment of Fig. 12C, substantially the entire claimed invention, as applied to claims 1 and 11 above, respectively.
Yoon does not disclose, in the embodiment of Fig. 12C, the first trench has a first shape which comprises a tapered shape or a reverse-tapered shape, and wherein the second trench has a second shape different from the first shape.
Yoon teaches in the embodiment of Fig. 12D and related text the first trench 55 has a first shape which comprises a tapered shape or a reverse-tapered shape (¶ [0080]), and
wherein the second trench has a second shape different from the first shape (¶ [0081]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the first trench to have a first shape which comprises a tapered shape or a reverse-tapered shape, wherein the second trench has a second shape different from the first shape, as taught by Yoon in the embodiment of Fig. 12D, in order to improve gap-fill characteristics of the first and second insulator portions, thereby increasing a reliability of the photoelectric converting device (Yoon: ¶¶ [0072] and [0107]-[0108]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2015/0372031 A1) in view of Kim (US 2010/0164035 A1).
Regarding claim 8, Yoon discloses substantially the entire claimed invention, as applied to claim 1 above.
Yoon does not disclose the semiconductor layer is stacked on the wire structure including an electrode pad and has an opening from which the electrode pad is exposed, and wherein the first insulator portion and the second insulator portion are disposed around the opening.
Kim teaches in Fig. 2 and related text the semiconductor layer 100b (¶ [0040]) is stacked on the wire structure 150/160 including an electrode pad (“PAD”) (¶ [0056]) and has an opening H from which the electrode pad is exposed (¶ [0075]), and wherein the first insulator portion 112 and the second insulator portion 110 are disposed around (i.e., within a close periphery; nearby) the opening (¶¶ [0031] and [0046]).
Yoon and Kim are analogous art because they both are directed to backside illuminated image sensors and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yoon with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yoon’s device to form the semiconductor layer to be stacked on the wire structure including an electrode pad and to have an opening from which the electrode pad is exposed, wherein the first insulator portion and the second insulator portion are disposed around the opening, as taught by Kim, in order to enable a voltage (e.g., Vdd) to be applied to a logic circuit from an outside of the photoelectric converting device, and to simplify a pad-open process (Kim: ¶ [0056]).
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2015/0372031 A1) in view of Kwon (US 2019/0123088 A1).
Regarding claims 17 and 18, Yoon discloses substantially the entire claimed invention, as applied to claim 1 above.
Yoon does not explicitly disclose a substrate, wherein the wire structure is arranged between the semiconductor layer and the substrate, wherein the semiconductor layer and the substrate are bonded by Cu-Cu hybrid bonding.
Kwon teaches in Fig. 1B and related text a substrate 210 (¶ [0027]), 
wherein the wire structure 120 is arranged between the semiconductor layer 110 and the substrate (¶ [0022]), 
wherein the semiconductor layer and the substrate are bonded by Cu-Cu hybrid bonding (¶ [0035]).
Yoon and Kwon are analogous art because they both are directed to backside illuminated image sensors and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yoon with the specified features of Kwon because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yoon’s device to provide a substrate, wherein the wire structure is arranged between the semiconductor layer and the substrate, wherein the semiconductor layer and the substrate are bonded by Cu-Cu hybrid bonding, as taught by Kwon, in order to provide a complementary metal oxide semiconductor (CMOS) image sensor having a stacked structure in which a pixel array is formed in a first semiconductor layer and logic and memory elements are formed in a second semiconductor layer, the first semiconductor layer being stacked on the second semiconductor layer, thereby providing high image quality through maximization of the number of pixels in the pixel area and optimization of the performance of the logic elements in the logic area (Kwon: ¶¶ [0003], [0021], [0026] and [0028]).  Cu-Cu hybrid bonding enables pixel signals from the semiconductor layer to be transferred to the logic elements of the logic area of the substrate (Kwon: ¶ [0030]).
Regarding claims 19 and 20, Yoon discloses substantially the entire claimed invention, as applied to claim 11 above.
Yoon does not explicitly disclose a substrate, wherein the wire structure is arranged between the semiconductor layer and the substrate, wherein the semiconductor layer and the substrate are bonded by Cu-Cu hybrid bonding.
Kwon teaches in Fig. 1B and related text a substrate 210 (¶ [0027]), 
wherein the wire structure 120 is arranged between the semiconductor layer 110 and the substrate (¶ [0022]), 
wherein the semiconductor layer and the substrate are bonded by Cu-Cu hybrid bonding (¶ [0035]).
Yoon and Kwon are analogous art because they both are directed to backside illuminated image sensors and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yoon with the specified features of Kwon because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yoon’s device to provide a substrate, wherein the wire structure is arranged between the semiconductor layer and the substrate, wherein the semiconductor layer and the substrate are bonded by Cu-Cu hybrid bonding, as taught by Kwon, in order to provide a complementary metal oxide semiconductor (CMOS) image sensor having a stacked structure in which a pixel array is formed in a first semiconductor layer and logic and memory elements are formed in a second semiconductor layer, the first semiconductor layer being stacked on the second semiconductor layer, thereby providing high image quality through maximization of the number of pixels in the pixel area and optimization of the performance of the logic elements in the logic area (Kwon: ¶¶ [0003], [0021], [0026] and [0028]).  Cu-Cu hybrid bonding enables pixel signals from the semiconductor layer to be transferred to the logic elements of the logic area of the substrate (Kwon: ¶ [0030]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, 8 and 10-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, individually or in combination, does not teach or suggest “the first maximum width is equal to or greater than a sum of (a) a width of the second insulator portion disposed in the second trench and (b) two times an alignment error during formation of the second insulator portion, wherein the alignment error is greater than zero” as recited in claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Examiner, Art Unit 2811